       Case 5:21-cv-00300-DAE-ESC Document 4 Filed 04/07/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


MONIQUE GONZALEZ,                                 §
                                                  §
                   Plaintiff,                     §                SA-21-CV-00300-DAE
                                                  §
vs.                                               §
                                                  §
ANDREW M. SAUL,                                   §
                                                  §
                   Defendant.                     §

                                             ORDER

       Before the court in the above-styled cause of action is Plaintiff’s motion to proceed in

forma pauperis [#1]. This case was automatically referred to the undersigned upon filing, and

the undersigned has authority to enter this order pursuant to 28 U.S.C. § 636(b)(1)(A). Plaintiff

seeks leave to proceed in forma pauperis (“IFP”) based on an inability to afford court fees and

costs. Having considered Plaintiff’s application and supporting affidavit, the Court is of the

opinion the motion should be granted.

       All parties instituting any civil action, suit, or proceeding in a district court of the United

States, except an application for a writ of habeas corpus, must pay a filing fee of $350, as well as

an administrative fee.1 See 28 U.S.C. § 1914(a). Plaintiff’s motion to proceed IFP includes

income and asset information, which indicates that Plaintiff and her spouse are unemployed, but

he receives unemployment benefits in the amount of $2,000 per month. Plaintiff indicates this

amount may decrease depending on the approval of additional benefits by Congress. Plaintiff

receives SNAP benefits in the amount of $940 per month and rental assistance through the



       1
         The administrative fee, which is currently $50, is waived for plaintiffs who are granted
IFP status. See District Court Miscellaneous Fee Schedule, available at
http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.
                                                 1
       Case 5:21-cv-00300-DAE-ESC Document 4 Filed 04/07/21 Page 2 of 2




United States Department of Housing and Urban Development. Plaintiff has six dependents

under age 16. Plaintiff estimates that her monthly expenses are $2,853. This information

demonstrates that Plaintiff does not have sufficient monthly resources available to pay the filing

fee, and the Court will grant the motion to proceed IFP.

       IT IS THEREFORE ORDERED that Plaintiff’s application to proceed in forma

pauperis [#1] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Complaint [#1-2] shall be filed by the

Clerk without prepayment of fees, costs or the giving of security, and the Clerk shall, until

further Order of this Court, waive the collection of any other fees or costs from Plaintiff.

       IT IS FINALLY ORDERED that the Clerk issue the summonses requested [#3].

       SIGNED this 7th day of April, 2021.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
